 1   Andrew G. Strickland (SBN 272364)
     William B. Dyer III (Pro Hac Vice)
 2   LEE & HAYES, P.C.
     1175 Peachtree St., NE
 3   100 Colony Square, Suite 2000
 4   Atlanta, Georgia 30361
     Telephone: (404) 815-1900
 5   Andrew.Strickland@leehayes.com
     Bill.Dyer@leehayes.com
 6

 7   Attorneys for Defendant
 8

 9
                                UNITED STATES DISTRICT COURT
10                             EASTERN DISTRICT OF CALIFORNIA

11   Rillito River Solar LLC dba EcoFasten Solar,
     an Arizona limited liability company,             NO. 2:17-cv-00181-TLN-CKD
12

13                               Plaintiff,            ORDER GRANTING DEFENDANT’S
                                                       MOTION FOR APPROVAL TO
14          vs.                                        EXCEED PAGE LIMIT

15   Bamboo Industries LLC dba SolarHooks, a
     Delaware limited liability company,
16

17                                    Defendant.

18          After reviewing Defendant’s Motion for Approval to Exceed Page Limit, and for good

19   cause shown,

20          IT IS HEREBY ORDERED that the Motion is GRANTED. The page limit for

21   Defendant’s Memorandum of Points and Authorities In Support of Motion For Summary

22   Judgment is extended to 30 pages, exclusive of exhibits and other supporting documentation.

23          IT IS SO ORDERED.

24   Dated: March 6, 2019
25

26
27                                 Troy L. Nunley
                                   United States District Judge
28
